Case 21-20848-jrs       Doc 11    Filed 08/05/21 Entered 08/05/21 16:06:47             Desc Main
                                  Document     Page 1 of 13



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

 In Re:                                            CASE NO. 21-20848-JRS

 CASTLEROCK DEVELOPMENT                            CHAPTER 11
 SERVICES, LLC,

                Debtor.


               MOTION FOR AUTHORITY TO USE CASH COLLATERAL

       Castlerock Development Services, LLC (the “Debtor”) files this Motion for Authority to

Use Cash Collateral (this “Cash Collateral Motion”), for the entry and approval of an order,

pursuant to Sections 105, 361, and 363 of the Bankruptcy Code and Rules 2002 and 4001 of the

Federal Rules of Bankruptcy Procedure, authorizing the Debtor’s use of cash collateral on an

emergency basis to continue its operations in accordance with the proposed budget attached hereto

as Exhibit A (the “Budget”) and the Proposed Interim Order (as defined below) attached as

Exhibit B, respectfully showing the Court as follows:

                                          BACKGROUND

       1.      The principal of the Debtor, Jody Lewis, (the “Principal”) founded the Debtor in

2018. The Debtor provides land development and erosion control services as well as related

construction site maintenance work. This includes grading, grubbing, utility installation, detention

pond clean-outs, and concrete work.

       2.      Like so many other small businesses, the Debtor suffered a series of setbacks due

to the Covid-19 pandemic. Many employees were forced to quarantine due to infection and many

job sites were closed down. Most significantly, the Debtor’s Principal was forced to quarantine for

an extended period of time due to the pandemic. Without Mr. Lewis’s guidance or supervision at
Case 21-20848-jrs       Doc 11    Filed 08/05/21 Entered 08/05/21 16:06:47             Desc Main
                                  Document     Page 2 of 13



various job sites, previously effective cost controls were unheeded and, as a result, significant

expenses accumulated against the Debtor.

       3.      Mr. Lewis was eventually able to return to working in-person. However, the

damage to the Debtor’s finances had already been wrought. The Debtor attempted to pay down the

significant debt accumulated in 2020, but this only lead to significant new debt accruing in 2021.

       4.      By not making payments on its current obligations, many of the vendors that the

Debtor relied on revised their terms of payment to “cash-on-delivery” (“COD”). Although

seemingly inevitable, the vendors’ switch to COD forced a cash flow crunch. The cash crunch

caused the Debtor to default on a previously negotiated consent agreement which thereby triggered

a freeze of the Debtor’s bank accounts. This proved to be the final straw that forced the Debtor’s

decision to file chapter 11.

       5.      On August 4, 2021 (the “Petition Date”) the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. Since the Petition Date, the Debtor has continued

in possession of its property and has operated and managed its affairs as a debtor-in-possession

pursuant to the provisions of Sections 1107 and 1108 of the Bankruptcy Code. No creditors’

committee, trustee, or examiner has been appointed in this case.

       6.      By filing for chapter 11, the Debtor hopes to obtain a breathing spell to build its

cash balances back up, re-institute its pre-2020 business practices, and reorganize.

       7.      This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157(b) and

1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding

pursuant to 28 U.S.C. § 157(b). The Debtor consents to the entry of final orders and judgments

by the Bankruptcy Court.




                                               ~2~
Case 21-20848-jrs       Doc 11     Filed 08/05/21 Entered 08/05/21 16:06:47           Desc Main
                                   Document     Page 3 of 13



                                    PRE-PETITION FINANCING

       8.      The Debtor is a borrower on various loans with John Deere Construction and

Forestry Company, Cowin Equipment Company, Inc., GM Financial, and Wells Fargo Bank, N.A.

(the “Lenders”), which assert security interests in certain of the Debtor’s assets.

       9.      The Debtor is the borrower under two finance agreements with GM Financial with

approximately $115,814.18 owed as of the Petition Date. The two finance agreements with GM

Financial pertain to two trucks, a 2021 Chevrolet Silverado 3500HD and a 2021 Chevrolet

Silverado 1500, utilized by the Debtor.

       10.     In addition, Cowin Equipment Company, Inc. (“Cowin”) filed UCC Financing

Statements 069-2020-002070, 069-2020-002071, 069-2020-002072, 069-2020-002073, and 069-

2020-002074 related to equipment financing on September 30, 2020. The Debtor is no longer in

possession of the equipment that Cowin claims a security interest in. Accordingly, the Debtor

contends that Cowin is not a secured party.

       11.     The Debtor is also a borrower on a loan from John Deere Construction and Forestry

Company (“John Deere”) which was used to finance certain equipment, with an approximate

amount owed as of the Petition Date of $20,844.20. John Deere filed UCC Financing Statement

002-2019-006456 on October 7, 2019 listing the Debtor as the debtor and the collateral as a Finn

T120 Seeder.

       12.     Similarly, the Debtor is a borrower on a finance agreement with Wells Fargo Bank,

N.A. (“Wells Fargo”) with an approximate amount owed of $40,941.08. Wells Fargo filed UCC

Financing Statement 038-2020-096386 on December 28, 2020 listing the Debtor as the debtor and

the collateral as multiple specific pieces of equipment.




                                               ~3~
Case 21-20848-jrs        Doc 11     Filed 08/05/21 Entered 08/05/21 16:06:47               Desc Main
                                    Document     Page 4 of 13



       13.     Certain revenue from the Business may constitute Cash Collateral as that term is

defined in 11 U.S.C. § 363 (the “Cash Collateral”). The Debtor believes that the Lenders may

assert an interest in the Cash Collateral, however, at this time, the Debtor does not believe that the

Lenders have an interest in Cash Collateral.

                                        RELIEF REQUESTED

       14.     By this Cash Collateral Motion, the Debtor seeks interim and final authorization to

use Cash Collateral. The Debtor proposes to use Cash Collateral for general operational and

administrative expenses as set forth in the Budget. The expenses incurred by the Debtor and for

which Cash Collateral will be used will all be incurred in the normal and ordinary course of

operating the Business. A proposed Interim Order Authorizing Debtor to Use Cash Collateral and

Granting Adequate Protection (the “Proposed Interim Order”) is attached hereto as Exhibit B.

       15.     Bankruptcy Code Section 363(c)(2) provides that a debtor-in-possession may not

use cash collateral unless an entity that has an interest in such cash collateral consents or the Court

approves the use, conditioned on provision of adequate protection. Section 363(o) provides that at

a hearing on the use of cash collateral, the entity asserting an interest in the cash collateral has the

burden of proof on the issue of the validity, priority, or extent of such interest, and the debtor-in-

possession has the burden of proof on the issue of adequate protection. Rule 4001(b)(2) provides

that the Court may not hold a final hearing on a motion to use cash collateral earlier than 14 days

after service of the motion, but may authorize the use of cash collateral prior to a final hearing as

necessary to avoid immediate and irreparable harm to the estate pending a final hearing.

       16.     The Debtor requests authority to use Cash Collateral for the purpose of avoiding

immediate and irreparable harm to the estate. The authority to continue using Cash Collateral

should continue until the Court rules on the Debtor’s request following a final hearing.




                                                 ~4~
Case 21-20848-jrs       Doc 11     Filed 08/05/21 Entered 08/05/21 16:06:47             Desc Main
                                   Document     Page 5 of 13



       17.     The Debtor recognizes that the Lenders may be entitled to adequate protection of

its interest in Cash Collateral (if any) within the meaning of 11 U.S.C. §§ 361 and 363. To the

extent that any interest that the Lenders may have in the Cash Collateral is diminished, the Debtor

proposes to grant the Lenders replacement liens in post-petition collateral of the same kind, extent,

and priority as the liens existing pre-petition (the “Adequate Protection Liens”), except that the

Adequate Protection Liens will not extend to the proceeds of any avoidance actions received by

the Debtor or the estate pursuant to chapter 5 of the Bankruptcy Code. Hence, the Lenders’ interests

in the Debtor’s Cash Collateral, to the extent they have any, are adequately protected.

       18.     The Debtor further requests that the Court schedule a final hearing on Cash

Collateral use, and following such hearing, enter a final order authorizing Cash Collateral use. At

that hearing, the Court may consider any additional adequate protection requested by the Lenders

or agreed upon by the Debtor.

       19.     If the Debtor is not allowed to use Cash Collateral, the Business would be forced

to shut down without an orderly process, which will diminish the value of its assets and cause

significant job losses. The Debtor requires the use of Cash Collateral to protect and preserve its

going concern value.

       20.     Notwithstanding anything contained herein, the Debtor reserves the right to dispute

the Lenders’ secured status and the extent to which its claims may be secured, if at all, and the

extent of any adequate protection liens granted in any interim order or final order on this Cash

Collateral Motion.




                                               ~5~
Case 21-20848-jrs        Doc 11     Filed 08/05/21 Entered 08/05/21 16:06:47                Desc Main
                                    Document     Page 6 of 13



                                          BASIS FOR RELIEF

         21.    Section 363(c)(2) of the Bankruptcy Code authorizes a debtor to use cash collateral

if either (a) each entity with an interest in the cash collateral consents, or (b) the Court, after notice

and a hearing, authorizes such use. 11 U.S.C. § 363(c)(2).

         22.    Section 363(e) of the Bankruptcy Code conditions such use on the provision of

“adequate protection” of the secured parties’ interests. 11 U.S.C. § 363(e). The Bankruptcy Code

does not explicitly define “adequate protection,” but does provide a non-exclusive list of the means

by which a debtor may provide adequate protection, including “other relief” resulting in the

“indubitable equivalent” of the secured creditor’s interest in such property. 11 U.S.C. § 361. What

constitutes adequate protection must be evaluated on a case-by-case basis. In re Swedeland Dev.

Group Inc., 16 F.3d 552, 564 (3rd Cir. 1994) (citing In re O’Connor, 808 F.2d 1393, 1396-97

(10th Cir. l987)); In re Martin, 761 F.2d 472, 476 (8th Cir. 1985).

         23.    The Bankruptcy Code expressly provides that “granting a replacement lien is a

means of adequate protection.” 11 U.S.C. § 361(2). Granting replacement liens provides ample

adequate protection of the secured creditor’s interest in cash collateral. See e.g. In re O’Connor,

808 F.2d at 1393; In re Dixie-Shamrock Oil & Gas. Inc., 39 B.R. 115, 118 (Bankr. M.D. Tenn.

1984).

         24.    The Debtor’s requested use of Cash Collateral as set forth in the Budget and the

protections proposed to be afforded to the Lenders in the Proposed Interim Order, in light of the

circumstances, are reasonable, appropriate, and sufficient to satisfy the legal standard of “adequate

protection” and will serve to maintain the value of the Lenders’ collateral. For all of the reasons

stated above, approval of the Cash Collateral Motion is proper.




                                                  ~6~
Case 21-20848-jrs       Doc 11     Filed 08/05/21 Entered 08/05/21 16:06:47           Desc Main
                                   Document     Page 7 of 13



                                            CONCLUSION

       WHEREFORE, The Debtor prays that this Court (i) grant it authority to use Cash

Collateral, (ii) grant the Adequate Protection Liens to the Lenders, (iii) set the Cash Collateral

Motion for a final hearing, and (iv) grant such other relief as is just and proper.



Dated: August 5, 2021                          ROUNTREE LEITMAN & KLEIN, LLC

                                               /s/ Taner N. Thurman
                                               William A. Rountree, Ga. Bar No. 616503
                                               Benjamin R. Keck, Ga. Bar No. 943504
                                               Taner N. Thurman, Ga. Bar No. 835238
                                               Century Plaza I
                                               2987 Clairmont Road, Suite 350
                                               Atlanta, Georgia 30329
                                               (404) 584-1238 Telephone
                                               wrountree@rlklawfirm.com
                                               bkeck@rlklawfirm.com
                                               tthurman@rlklawfirm.com
                                               Proposed Attorneys for Debtor




                                                ~7~
Case 21-20848-jrs   Doc 11   Filed 08/05/21 Entered 08/05/21 16:06:47   Desc Main
                             Document     Page 8 of 13



                                    Exhibit A

                                 13-Week Budget

                               [To be supplemented]
Case 21-20848-jrs        Doc 11     Filed 08/05/21 Entered 08/05/21 16:06:47               Desc Main
                                    Document     Page 9 of 13



                                               Exhibit B

                                      Proposed Interim Order




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                 GAINESVILLE DIVISION

    In Re:                                           CASE NO. 21-20848-JRS

    CASTLEROCK DEVELOPMENT                           CHAPTER 11
    SERVICES, LLC,

                 Debtor.


                   INTERIM ORDER AUTHORIZING DEBTOR TO USE
             CASH COLLATERAL AND GRANTING ADEQUATE PROTECTION

         This matter came before the Court on _________ ____, 2021, for hearing (the

“Preliminary Hearing”) on the Motion of Castlerock Development Services, LLC (the “Debtor”)

for Authority to Use Cash Collateral (the “Cash Collateral Motion”).1 Upon consideration of the




1
 All capitalized terms not defined herein shall have the meanings ascribed to them in the Cash Collateral
Motion.
Case 21-20848-jrs       Doc 11    Filed 08/05/21 Entered 08/05/21 16:06:47            Desc Main
                                 Document      Page 10 of 13



Cash Collateral Motion, representations of counsel at the Preliminary Hearing, and all other

matters of record, the Court hereby finds:


       A. The Debtor filed its petition for relief under chapter 11 of the Bankruptcy Code on

           August 5, 2021 (the “Petition Date”). Pursuant to sections 1107 and 1108 of the

           Bankruptcy Code, the Debtor remains in possession of its assets and has continued the

           operation and management of the Business in this case.

       B. This Court has jurisdiction over the Cash Collateral Motion pursuant to 28 U.S.C.

           § 1334. This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2), involving

           matters under 11 U.S.C. §§ 361 and 363. Venue is proper in this Court pursuant to 28

           U.S.C. § 1408.

       C. The Debtor is a borrower on various loans with John Deere Construction and Forestry

           Company, Cowin Equipment Company, Inc., GM Financial, and Wells Fargo Bank,

           N.A. (the “Lenders”), which assert security interests in certain of the Debtor’s assets.

           The Debtor is the borrower under two finance agreements with GM Financial with

           approximately $115,814.18 owed as of the Petition Date. In addition, the Debtor is a

           borrower under a finance agreement from Cowin Equipment Company, Inc., but the

           Debtor no longer possesses the underlying financed equipment. The Debtor is also a

           borrower on a loan from John Deere Construction and Forestry Company which was

           used to finance certain equipment, with an approximate amount owed as of the Petition

           Date of $20,844.20. Similarly, the Debtor is a borrower on a finance agreement with

           Wells Fargo Bank, N.A. with an approximate amount owed of $40,941.08, which was

           also used to finance certain equipment.




                                               ~2~
Case 21-20848-jrs     Doc 11      Filed 08/05/21 Entered 08/05/21 16:06:47            Desc Main
                                 Document      Page 11 of 13



     D. The revenue from the Business may constitute Cash Collateral as that term is defined

         in 11 U.S.C. § 363 (the “Cash Collateral”). The Debtor believes that the Lenders may

         assert an interest in the Cash Collateral, however, at this time, the Debtor does not

         believe that the Lenders have an interest in Cash Collateral.

     E. The Debtor asserts that it generates substantially all of its revenue from the operation

         of the Business.

     F. The Debtor asserts that it has provided actual notice of the Cash Collateral Motion and

         the relief requested therein to the Lenders, to each of the Debtor’s Twenty Largest

         Unsecured Creditors, and the United States Trustee.

     G. The Debtor alleges that an immediate need exists for the Debtor to obtain use of the

         Cash Collateral to fund critical operations of the Business. A schedule of the Debtor’s

         revenues and cash requirements for the 13 weeks following the Petition Date is set forth

         in the budget (the “Budget”) attached to the Cash Collateral Motion as Exhibit A.

     H. The Debtor alleges that to continue its operations and to preserve the value of its assets,

         it requires the use of the Cash Collateral in accordance with this Order.

     I. Good cause has been shown for the entry of this Order and authorization for Debtor to

         use cash collateral pending the final hearing on the Cash Collateral Motion pursuant to

         Bankruptcy Rule 4001(b) (the “Final Hearing”). Among other things, entry of this

         Order will minimize the disruption of the Business, will increase the possibility for a

         successful reorganization, and is in the best interests of the Debtor, its creditors, and

         other parties-in-interest.

     Accordingly, it is hereby




                                             ~3~
Case 21-20848-jrs        Doc 11     Filed 08/05/21 Entered 08/05/21 16:06:47               Desc Main
                                   Document      Page 12 of 13



        ORDERED, ADJUDGED AND DECREED:

        1.      The Cash Collateral Motion is GRANTED on an interim basis. Subject to the terms

hereof, this Order is effective immediately.

        2.      The Debtor is authorized to use Cash Collateral as set forth herein from the date of

the entry of this Order through and including the date of the final hearing on the Cash Collateral

Motion (the “Interim Period”). The Interim Period may be extended by further order of the Court.

        3.      In order to provide adequate protection for the Debtor’s use of the Cash Collateral

authorized hereunder, the Lenders and any other secured creditor, to the extent they hold valid

liens, security interests, or rights of setoff as of the Petition Date under applicable law, are hereby

granted valid and properly-perfected liens (the “Adequate Protection Liens”) on all property

acquired by the Debtor after the Petition Date that is the same or similar nature, kind, or character

as each party’s respective pre-petition collateral, to the extent of any diminution in the value of the

Cash Collateral, except that no such replacement liens shall attach to the proceeds of any avoidance

actions under chapter 5 of the Bankruptcy Code. The Adequate Protection Liens shall be deemed

automatically valid and perfected upon entry of this Order.

        4.      Nothing herein shall be construed as a finding or conclusion that the Lenders or any

other party holds a valid security interest, lien, or any interest in any of the Debtor’s assets, and all

parties’ rights with respect to such issues are reserved.

        5.      This Order is entered without prejudice to the rights of either the Lenders or the

Debtor to seek a modification of the terms hereof after notice and a hearing, and without prejudice

to the right of Debtor to object to any claim.

        6.      The Court shall hold a final hearing on the Cash Collateral Motion on _______

at __ a.m./p.m. in Courtroom ___, __________________________________________. The




                                                  ~4~
Case 21-20848-jrs       Doc 11    Filed 08/05/21 Entered 08/05/21 16:06:47            Desc Main
                                 Document      Page 13 of 13



instant Order shall remain valid until such hearing, or any continuation thereof, has been held and

a ruling entered.



                                   ### END OF ORDER ###

Prepared and presented by:

ROUNTREE LEITMAN & KLEIN, LLC

/s/ Taner N. Thurman
Benjamin R. Keck, Ga. Bar No. 943504
William A. Rountree, Ga. Bar No. 616503
Taner N. Thurman, Ga. Bar No. 835238
Century Plaza I
2987 Clairmont Road, Suite 350
Atlanta, Georgia 30329
(404) 584-1238 Telephone
wrountree@rlklawfirm.com
bkeck@rlklawfirm.com
tthurman@rlklawfirm.com
Proposed Attorneys for Debtor


Distribution List

William A. Rountree
Benjamin R. Keck
ROUNTREE LEITMAN & KLEIN, LLC
Century Plaza I
2987 Clairmont Road, Suite 350
Atlanta, Georgia 30329

Office of the United States Trustee
Attn: David S. Weidenbaum
Suite 362, Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303




                                               ~5~
